DETAILED ACTION
This action is responsive to the communication filed on 10/04/2022.
Claims 1, 8 and 15 have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/04/22 have been fully considered but they are not persuasive. In response to applicant’s argument that the Ozog reference does not teach or suggest the limitations as recited by amended claims 1, 8 and 15, the examiner respectfully disagrees.
Applicants submit the Ozog reference generally provides a system for managing permissions associated with a media object, where the permissions may be based on “metadata”, but these permissions are not based on actual elements which are displayed within an image. However, while Ozog teaches the permissions may be based on “metadata”, Ozog further teaches this “metadata” may include at least one filter and filters associated with the metadata may identify people and the IDs associated with those people may be displayed on the picture. It is the examiners contention that the IDs displayed on the pictures are associated with the metadata. Ozog further discloses associating preferences with the identified faces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pub. No. 2017/0192651 herein after “Yang”) and further in view of Jesse Ozog (US Pat. No. 10019136 herein after “Ozog”).

As per claim 1, and similarly claims 8 and 15, Yang discloses a method comprising: 
presenting a first media object at a client device associated with a user account (Yang, para[0005, 0014,0035] an uploaded photo may be viewable by the original poster’s friends; access for editing may depend upon the original poster’s privacy settings; see FIG. 2); 
receiving an input that selects the first media object from the client device (Yang, para[0005,0035] clicking or tapping on the original photo, a right-click, double tap, or any type of gesture will suffice);
determining the permission of the user account (Yang, para[0016-0017] the user who uploaded the photo may have enacted privacy settings which prevent the photo from being edited by third parties; permission to edit may depend on a relationship…specify that only members of that group may edit the photo); 
presenting a set of options based on the permission associated with the user account (Yang, para[0005,0018] “Unified Editing Modal”, access for editing may depend upon the original poster’s privacy settings; the user may not be presented with a user interface that enables the user to edit the photo); 
receiving a selection of an option from among the set of options (Yang, para[0019-0027,0035] User B may edit User A’s cat photo using the unified photo editing tool, by placing a sticker of a piece of bread around the cat’s head); and 
generating a second media object based on the first media object and the selection of the option (Yang, para[0035] create an edited version of the original photo).
Yang does not disclose the first media object comprising a display of one or more user identifiers that correspond with one or more user accounts; accessing an access policy that defines a permission associated with the first media object, the access policy providing the permission to one or more user accounts that correspond with the display of the one or more user identifiers within the first media object and determining the permission is available to the user accounts based on the first media object including a display of a user identifier associated with the user account. 
However, Ozog discloses the first media object comprising a display of one or more user identifiers that correspond with one or more user accounts (Ozog, Detailed Description (DD)(6) displaying a face and name identified in a media object; DD(133) the IDs associated with those people may be displayed on the picture; DD(173) the interface 800 may display the names of the detected faces); accessing an access policy that defines a permission associated with the first media object, the access policy providing the permission to one or more user accounts that correspond with the display of the one or more user identifiers within the first media object and determining the permission is available to the user accounts based on the first media object including a display of a user identifier associated with the user account (Ozog, Detailed Description DD(121): permissions may be granted based on metadata; DD(145) user may be allowed to set permissions such that one or more users are not able to share the media…may have the ability to set any type of permission to associate the media and/or metadata; DD(205) the interface may be utilized to display faces identified in an image…when the identified faces are selected by the user, preferences and/or options, etc., associated with the media and/or metadata for the selected face may be displayed and/or presented for editing). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ozog’s teaching of an Image Sharing Device, Apparatus and Method into Yang’s teaching of teaching of Editing Photos Over an Online Social Network because one of the ordinary skill in the art would have been motivated to provide for the sharing of media and any associated metadata between devices. 

As per claim 2 and similarly, claims 9 and 16, Yang discloses the method of claim 1, wherein the first media object comprises first image data, and the generating the second media object includes: accessing second image data at the client device; and generating the second media object based on the first image data and the second image data (Yang, para[0019-0021,0030-0032]).

As per claim 3 and similarly claims 10 and 17, Yang discloses the method of claim 2, wherein the accessing the second image data at the client device includes: accessing a media repository associated with the user account, the media repository including the second image data; and receiving an input that selects the second image data from among the media repository (Yang, para[0033]).

As per claim 4 and similarly claims 11 and 18, Yang discloses the method of claim 1, wherein the method further comprises: allocating the second media object to a media collection associated with the user account (Yang, para[0033]).

As per claim 6 and similarly claims 13 and 20, Yang discloses the method of claim 1, wherein the presenting the first media object at the client device includes: receiving a message that includes the first media object at the client device (Yang, para[0003,0033,0047]).

As per claim 7 and similarly claim 14, Yang discloses the method of claim 1, wherein the presenting the first media object at the client device includes: receiving a request to access a media collection from the client device, the media collection including the first media object (Yang, para[0054,0086-0087]).


Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Ozog and further in view of Green et al (US Pat. No. 9461958 herein after “Green”).

As per claim 5 and similarly claims 12 and 19, Yang does not disclose, however, Bowen discloses the method of claim 1, wherein the first media object includes a source that comprises a user identifier, and wherein the second media object comprises a display of an attribution to the source, wherein the attribution comprises the user identifier of the source of the first media object (Bowen, para[0146]).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Bowen’s teaching of Computer Aided Systems and Methods for Creating Custom Products into Yang’s teaching of Editing Photos Over an Online Social Network because one of the ordinary skill in the art would have been motivated to provide a method of identifying the source of the media content. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448